Order, Supreme Court, New York County (Bruce Allen, J.), entered July 12, 2006, which adjudicated defendant a level three sex offender and a sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point *596score to support a level three sex offender adjudication. For sex offender registration purposes, there were two current offenses. Accordingly, the point assessments under the risk factors for number of victims and relationship with victim were correct. Defendant has not established special circumstances warranting a discretionary downward departure, particularly in light of his pattern of violent sexual offenses (see generally People v Guarnan, 8 AD3d 545 [2004]). Concur—Mazzarelli, J.P, Andrias, Nardelli, Catterson and DeGrasse, JJ.